 

Exhibit 10.1

 

INDEMNITY AGREEMENT

 

This Agreement is made as of          the day of          ,              by and
between Nationwide Health Properties, Inc., a Maryland corporation (“NHP”), and
                    (the “[Director/Officer]”), with reference to the following
facts:

 

The [Director/Officer] has been elected as a [Director/Officer] of NHP and NHP
wishes the [Director/Officer] to continue in such capacity. The
[Director/Officer] is willing, under certain circumstances, to continue serving
as a [Director/Officer] of NHP.

 

In order to induce the [Director/Officer] to continue to serve as a
[Director/Officer] of NHP and in consideration of his continued service, NHP
hereby agrees to indemnify the [Director/Officer] as follows:

 

1. NHP will pay on behalf of the [Director/Officer] and his executors or
administrators, any amount which the [Director/Officer] is or becomes legally
obligated to pay because of any claim or claims made against him as a result of
any act or omission or neglect or breach of duty, including any actual or
alleged error or misstatement or misleading statement, which he commits or
suffers, or committed or suffered prior to the date hereof, while acting in his
capacity as a [Director/Officer] of NHP. The payments which NHP will be
obligated to make hereunder shall include judgments, penalties, fines,
settlements, and reasonable expenses actually incurred by the [Director/Officer]
in connection with the proceeding, including attorney fees, claims or
proceedings and appeals therefrom, and costs of attachment or similar bonds;
provided, however, that NHP shall not be obligated to make any payment hereunder
which it is prohibited from paying as indemnity, or for any other reason, under
federal or state securities laws or any other applicable law.

 

2. If a claim under this Agreement is not paid by NHP, or on its behalf, within
thirty days after a written claim has been received by NHP, the
[Director/Officer] may at any time thereafter bring suit against NHP to recover
the unpaid amount of the claim and if successful in whole or in part, the
[Director/Officer] shall be entitled to be paid also the expense of prosecuting
such claim. It is specifically understood and agreed that expenses incurred by
the [Director/Officer] in defending any claim shall be paid or reimbursed by NHP
in advance of the final disposition thereof upon receipt by NHP of (i) a written
affirmation by the [Director/Officer] of the [Director/Officer]’s good faith
belief that the standard of conduct necessary under Paragraph 4 hereof for
indemnification was met, and (ii) a written undertaking by or on behalf of the
[Director/Officer] to repay advanced amounts if it shall ultimately be
determined by judgment or other final adjudication adverse to the
[Director/Officer] that the standard under Paragraph 4 hereof has not been met.

 

3. In the event of payment under this Agreement, NHP shall be subrogated to the
extent of such payment to all of the rights of recovery of the
[Director/Officer], who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable NHP effectively to bring suit to enforce
such rights.

 

4. NHP shall not be liable under this Agreement to make any payment in
connection with any claim made against the [Director/Officer]:

 

(a) if the proceeding was one by or in the right of NHP and the
[Director/Officer] shall have been adjudged to be liable to NHP.

 

(b) for which payment is actually made to the [Director/Officer] under a valid
and collectible insurance policy, except in respect of any excess beyond the
amount of payment under such insurance, and any applicable deductible;

 

(c) for which the [Director/Officer] is entitled to indemnity and/or payment by
reason of having given notice of any circumstance which might give rise to claim
under any policy of insurance, the terms of which have expired prior to the
effective date of this Agreement;

 

(d) in any proceeding in which the [Director/Officer] is adjudged to be liable
on the basis that a personal benefit in money, property or services was
improperly received by the [Director/Officer];

 

(e) for an accounting of profits made from the purchase or sale by the
[Director/Officer] of securities of NHP within the meaning of Section 16(b) of
the Securities Exchange Act of 1934 and amendments thereto or



--------------------------------------------------------------------------------

similar provisions of any state statutory law or common law;

 

(f) where the act or omission of the [Director/Officer] was material to the
cause of action in connection with which indemnification is sought and (i) was
committed in bad faith or (ii) was the result of active and deliberate
dishonesty; or

 

(g) where, in the case of any criminal proceeding, the [Director/Officer] had
reasonable cause to believe that the act or omission giving rise to the claim
for which indemnification is sought was unlawful.

 

5. The termination of any proceeding by judgment, order, or settlement does not
create a presumption that the [Director/Officer] did not meet the requisite
standard of conduct. The termination of any proceeding by conviction, or a plea
of nolo contendere or its equivalent, or an entry of an order of probation prior
to judgment, creates a rebuttable presumption that the [Director/Officer] did
not meet that standard of conduct.

 

6. The [Director/Officer], as a condition precedent to his right to be
indemnified under this Agreement, shall give to NHP notice in writing as soon as
practicable of any claim made against him for which indemnity will or could be
sought under this Agreement. Notice to NHP shall be given at its principal
office (or such other address as NHP shall designate in writing to the
[Director/Officer]), and shall be directed to the President; notice shall be
sent by certified mail return receipt with postage prepaid, or by facsimile or
by courier and shall be deemed received on receipt of facsimile or courier
confirmation or as evidenced by a certified mail return receipt. In addition,
the [Director/Officer] shall give NHP such information and cooperation as it may
reasonably require and as shall be within the [Director/Officer]’s power.

 

7. This Agreement supersedes and replaces any prior agreement. This Agreement
may be executed in any number of counterparts, all of which taken together shall
constitute one instrument.

 

8. This Agreement shall be governed by and construed in accordance with Maryland
law.

 

9. Nothing herein shall be deemed to diminish or otherwise restrict the
[Director/Officer]’s right to indemnification under any provision of NHP’s
Charter or Bylaws and amendments thereto, or under the Maryland General
Corporation Law. It is the intent of this Agreement that the [Director/Officer]
herein shall be indemnified to the fullest extent possible under the Maryland
General Corporation Law, and NHP’s Charter and Bylaws, as the same may be
amended from time to time. This Agreement shall in no way limit indemnification
to the maximum extent permitted by the Maryland General Corporation Law.

 

However, to the extent that this Agreement, or NHP’s Charter or Bylaws provides
for indemnification or other rights in addition to those of Section 2- 418 of
the Maryland General Corporation Law, such indemnification and/or other rights
shall be valid under Section 2-418(g) of the Maryland General Corporation Law,
unless expressly limited by the Maryland General Corporation Law or other
applicable law.

 

10. In case one or more of the provisions contained in this Agreement (or any
portion of any such provision) shall for any reason be held to be invalid,
illegal, or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement (or any
portion of any such provision), but this Agreement shall be construed as if such
invalid, illegal or unenforceable provision (or portion thereof) had never been
contained herein.

 

11. This Indemnity Agreement shall be applicable during [Director/Officer]’s
time of service as a [Director/Officer] and for any applicable limitations
period thereafter.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and signed as of the day and year first above written.

 

--------------------------------------------------------------------------------

 

                                    
                                , [Director/Officer]

--------------------------------------------------------------------------------

 

NATIONWIDE HEALTH PROPERTIES, INC.

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------